In a proceeding, inter alia, to invalidate a petition designating Mitchell S. Chmielewski as a candidate in the Democratic Party primary election to be held on September *5309, 1980 for the public office of Representative to the United States Congress from the 12th Congressional District, the appeal is from a judgment of the Supreme Court, .Kings County, dated August 28, 1980, which, inter alia,granted the application. Judgment affirmed, without costs or disbursements. By order dated August 22, 1980 (Matter of Strong v Chmielewski, 77 AD2d 943) this court remanded the instant matter to Special Term to give the appellant the opportunity to prove that certain signatures on his designating petition which were invalidated as forgeries were, in fact, valid. The appellant has failed to do this. Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.